Case 1:21-cv-00870-DG-SJB Document 39 Filed 04/16/21 Page 1 of 1 PageID #: 319

353 NORTH CLARK STREET, CHICAGO, IL 60654




                                                                        Dean N. Panos
April 16, 2021                                                          (312) 923-2765
                                                                        dpanos@jenner.com
VIA ECF

The Honorable Sanket J. Bulsara
United States Magistrate Judge
U.S.D.C., Eastern District of New York
225 Cadman Plaza East, Chambers 304N
Brooklyn, NY 11201

Re:       Walls v. Beech-Nut Nutrition Corp. Case No. 1:21-cv-870-DG-SJB
          Letter Motion for Continuance of Certain Deadlines re: Hain Celestial

Dear Judge Bulsara:

I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action. Pursuant to
Section II.A of this Court’s Individual Practice Rules, I write to request a further continuance of
Hain Celestial’s deadline to file a responsive pleading from April 19, 2021 to June 18, 2021.

Hain Celestial seeks this extension in light of two pending motions that bear on the status of this
case: (1) a motion filed by the plaintiffs in Stewart v. Hain Celestial Group, Inc., Case No. 2:21-
cv-678 (E.D.N.Y.), to consolidate all of the pending “baby food” lawsuits against Hain Celestial
into a single proceeding in this District before Judge Seybert; and (2) a motion filed by the
plaintiffs in Albano v. Hain Celestial Group, Case No. 2:21-cv-1118 (E.D.N.Y.) to consolidate all
of the “baby food” cases in the United States—including both those against Hain Celestial and
those against other manufacturers—into a single multidistrict litigation pursuant to 28 U.S.C. §
1407. Because an order granting either of those motions would result in the reassignment and
consolidation of this action, it is premature to require Hain Celestial to submit a responsive
pleading at this time.

This is Hain Celestial’s second request for an extension or adjournment of any kind, and the
extension will not affect any pending deadlines set by Court order. I have conferred with counsel
for Plaintiffs, Christopher Leung and Max Rodriguez, who confirmed that Plaintiffs consented to
Hain Celestial’s request for a further extension.


                                                                 Respectfully submitted,

                                                                 /s/ Dean N. Panos       ____
                                                                     Dean N. Panos




CHICAGO    LONDON    LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
